Citation Nr: 1539924	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active duty service from September 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Veteran also appealed an increased rating for peripheral neuropathy of the lower extremities.  In September 2011, the RO granted an increased rating that satisfied the Veteran's claim.  (See September 2011 Veteran's statement).   Consequently, this issue is no longer on appeal. 

The Board acknowledges that the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety has been perfected, but not yet certified or transferred to the Board.  While the process of certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue (see 38 C.F.R. § 19.35), a review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over the matter at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Review of the claims folder suggests that there may be relevant outstanding service treatment records (STRs).  In November 2004, the RO received a STR envelope.  It did not include any STRs concerning shoulder pain.  In March and August 2009, the Veteran submitted a March 1983 shoulder X-ray report from the Brooke Army Medical Center.  In January 2011, he submitted additional, relevant STRs concerning bilateral shoulder pain.  He asserts that these STRs refer to three additional medical consultations that are not currently of record and support finding a chronic shoulder disability in service.  Given VA's heightened obligations to obtain STRs, the Board finds that an additional STRs request is needed to ensure that a complete copy of the STRs are of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's STRs and any treatment received at the Brooke Army Medical Center for his bilateral shoulder disability.  

Make as many requests as needed to obtain these records or until it is clear further efforts would be futile.  Document all correspondence.

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative.  Inform the Veteran that he may also submit any records in his possession.  

2.  Then, after taking any additional development deemed necessary, to include obtaining an addendum medical opinion if warranted by the newly generated evidence, readjudicate the issue and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




